Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,2,4,6-11are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen et al. (US PG PUB 20160210674).

In regards to claim 1, Allen discloses a non-transient, computer readable media having stored thereon instructions for providing access to multiple shopping carts maintained within an electronic vendor system, the instructions performing steps comprising:
storing in a data repository a plurality of information based upon past purchasing behavior of product by a customer of the electronic vendor system (Allen, para 0042, “shopping cart information of each user 102 may include shopping cart identifiers for one or more shopping carts associated with each user 102, contents of each of the shopping carts, shopping cart activity (e.g., which items were added and when those items were added, which items were removed and when those items were removed, which items were purchased and when those items were purchased, etc.), and/or other shopping cart-related information. The shopping cart information of each user 102 may be associated with a user account of respective user 102 in account database 196”).
using the stored data to automatically create links within the data repository between product sold via the electronic vendor system and a plurality of shopping carts (Allen, para 0042, 0084, links are associated with the items previously sold from a cart);
causing a page to be displayed on a client computing device, the page comprising a search access point in which a search term is enterable to perform a search query (Allen, para 0034, “User 102 may interact with marketplace module 142 through user device 120 to search and view the various items available for purchase in the merchant database on storage module 148”);
in response to an entering of the search term in the search access point by the customer, causing the vendor system to query the data repository to retrieve the plurality of shopping carts that have been linked to the product that is associated with the search term within the data repository (Allen, abstract, “a shopping cart system receives cart information for one or more items selected by a user on a plurality of merchant websites. The shopping cart system determines related items among the one or more items to populate different carts of the user. In response to receiving a checkout request for a cart containing an item related to other items, the shopping cart system provides an option to check out the other related items. The user may initiate, and the shopping cart system may process, a payment request for items in the checked-out cart. In some embodiments, the shopping cart system may remove items similar to the purchased items from the remaining carts. In further embodiments, the shopping cart system may automatically check out one of the carts after a predetermined amount of time”);
causing a plurality of customer interface elements, each corresponding to a one of the plurality of shopping carts, to be presented on the client computing device as a result to the search query (Allen, FIG 3); and
in response to a selection of a one of the customer interface elements from the presented plurality of customer interface elements causing the vendor system to add to the shopping cart associated with the selected one of the customer interface elements one or more of the product that is associated with the search term and linked to the shopping cart associated with the selected one of the customer interface elements (Allen, para 0016, “a user may use a user device to access shopping cart services of a service provider. The user may select items on a merchant website to add to a shopping cart. The user may then go to another website to select additional items on the other merchant website to add to the same shopping cart. Upon checkout, the user may make a single payment and a shopping cart system may route the appropriate amount to each merchant, and each merchant may individually ship items to the user”).

In regards to claim 2, Allen teaches wherein the data repository is located on a centralized server (Allen, FIG 1, item 180, “service provider server”).

In regards to claim 5, Allen teaches wherein at least one of the plurality of shopping carts is linked to product that was ordered for a specified, common task (Allen, para 0020, “ a user may use the shopping cart system via a user device to buy winter clothes (e.g., a sweater, boots, a ski jacket, etc.), winter sporting goods (e.g., skis, goggles, etc.), and winter car equipment (e.g., an ice scrapper, snow tire chains, etc.) for a ski trip. The user may go to a clothing merchant website and select winter clothes. The user may then go to a sporting goods website and select winter sporting goods. The user may also select items unrelated to the ski trip. The user may then go to an automotive parts and accessories website and select winter car equipment. The user may have multiple shopping carts, including a universal cart containing all the selected items, a recent items shopping cart including recently selected items (e.g., the winter car equipment), related items shopping cart (e.g., a ski trip cart, a clothing cart, a sporting cart, an automotive-related cart, etc.), merchant shopping carts (e.g., a shopping cart for each of the clothing merchant website, the sporting goods website, and the automotive parts and accessories website), and other shopping carts. Some shopping carts may be created by the user, while others may be automatically generated by the shopping cart system. The user may be able to view the contents of each of the carts and/or switch between the carts. The currently active cart may be the recent items shopping cart containing the winter car equipment, and user may check out that cart. The shopping cart system may provide an option to add all of the ski trip related items contained in the ski trip cart to the checked-out cart, for example, by a pop up notification on the user device. The user may accept the addition of the ski trip related items. Accordingly, the shopping cart system advantageously presents items of interest to the user, and the user does not have to make separate purchases or look through his or her shopping cart for the items of interest”).
.
In regards to claim 6, Allen teaches wherein the instructions use the stored data to provide each of the plurality of shopping carts with an automatically generated name for presentation to the user as a part of the result to the search query (Allen, para 0020, “ a user may use the shopping cart system via a user device to buy winter clothes (e.g., a sweater, boots, a ski jacket, etc.), winter sporting goods (e.g., skis, goggles, etc.), and winter car equipment (e.g., an ice scrapper, snow tire chains, etc.) for a ski trip. The user may go to a clothing merchant website and select winter clothes. The user may then go to a sporting goods website and select winter sporting goods. The user may also select items unrelated to the ski trip. The user may then go to an automotive parts and accessories website and select winter car equipment. The user may have multiple shopping carts, including a universal cart containing all the selected items, a recent items shopping cart including recently selected items (e.g., the winter car equipment), related items shopping cart (e.g., a ski trip cart, a clothing cart, a sporting cart, an automotive-related cart, etc.), merchant shopping carts (e.g., a shopping cart for each of the clothing merchant website, the sporting goods website, and the automotive parts and accessories website), and other shopping carts. Some shopping carts may be created by the user, while others may be automatically generated by the shopping cart system. The user may be able to view the contents of each of the carts and/or switch between the carts. The currently active cart may be the recent items shopping cart containing the winter car equipment, and user may check out that cart. The shopping cart system may provide an option to add all of the ski trip related items contained in the ski trip cart to the checked-out cart, for example, by a pop up notification on the user device. The user may accept the addition of the ski trip related items. Accordingly, the shopping cart system advantageously presents items of interest to the user, and the user does not have to make separate purchases or look through his or her shopping cart for the items of interest”).

In regards to claim 7, Allen teaches wherein in response to entering of the search term, the vendor system displays a first set of primary search results with the plurality of customer interface elements, the primary search results indicating product available to be added to each of the plurality of shopping carts (Allen, FIG 5, recent items cart).

In regards to claim 8, Allen teaches wherein the order access point is a text entry box (Allen, para 0024, “user 102 is able to input data and information into an input component (e.g., a touchscreen, a keyboard, a microphone, a video game console controller, etc.) of user device 120 to provide personal information, user interest information, user identification information, and other user data and/or information”).

In regards to claim 9, Allen teaches wherein at least one of the plurality of shopping carts is linked to product that was prior purchased with a specified, common credit card (Allen, para 0043, “maintain one or more user accounts and merchant accounts in account database 196 on storage module 192, each of which may include account information associated with one or more individual users (e.g., user 102) and merchants. For example, the account information may include private financial information of user 102 and merchants (e.g., one or more merchants associated with merchant servers 140), such as one or more account numbers, passwords, credit card information, banking information, or other types of financial information, which may be used to facilitate financial transactions between user 102, and one or more merchants associated with merchant servers 140. The account information may also include personal information, such as one or more contact information (e.g., phone number, address, email, etc.) and other account identifications (IDs) of user 102 that are maintained by third parties (e.g., user names or account numbers). In various aspects, the methods and systems described herein may be modified to accommodate users and/or merchants that may or may not be associated with at least one existing user account and/or merchant account, respectively”).

In regards to claim 10, Allen teaches wherein a selection of a product identifier provided in the result of the search query directs the user to a further page located within the vendor system (Allen, para 0066, “when user 102 indicates that he or she intends to purchase one of the related items (e.g., a lamp), service provider server 180 advantageously suggests purchasing one or more other related items (e.g., a light bulb) or automatically adds them, so that user 102 may avoid forgetting to add relevant items. Further, user 102 may conveniently rely on service provider server 180 to automatically add relevant items instead of searching through other shopping carts to find the relevant items”).

In regards to claim 11, Allen teaches wherein the customer interface elements are presented in a portion of the displayed page (Allen, Claim 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Lowinger (US PG PUB 20140351082).

In regards to claim 3, Allen teaches linked products to a plurality of shopping carts, but does not specifically mention prior shipping information to a common address. Lowinger teaches prior shipping information to a common address (para 0028, “The individual sellers or retailers may then ship the items to the address stored by the website. The individual sellers, for example, may reference a database stored by the website to gain access to shipping information. Alternatively, the individual sellers or retailers may store customer shipping information on their own servers or websites, and the shopping website may access shipping information from the individual sellers. In such a manner, one consolidated shopping cart may be accessed by one or more users, the one shopping cart allowing access to more than one physically and/or organizationally separate seller. Each separate seller may have a different user interface or sales requirements, and the consolidated shopping cart may allow a user to avoid repeatedly entering purchase information. The shopping cart also allows administrative users (e.g., office managers, parents, etc.) to save on costs for their organization by being able to edit and track the shopping behavior of non-administrative users (e.g., ordinary employees, children, etc.). This could potentially obviate the need for companies/parents to provide payment account information or credit cards to employees/children”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in Allen prior shipping information to a common address as is taught by Lowinger, since this will allow the shopping cart to maintain a shipping location and the user does not have to re-enter information each time an order is made through the shopping cart.

In regards to claim 5 the combination of Allen and Lowinger teach wherein at least one of the plurality of shopping carts is linked to product that was ordered by a specified, common user of an organization (Lowinger, para 0028, “ the administrator 208 may instruct the shopping website or program to purchase the items listed in the shopping cart 210. The shopping website may maintain or store a list of retailers (e.g., in memory 110b in FIG. 1) associated with each item. According to the items listed in the shopping cart 210, the website may then automatically (e.g., by being executed by a processor such as processor 110a) purchase Items A, B, C, and E 222 from their respective retailers on behalf of the group of first, second, third, and fourth users. The website may store account information for the group and send the group's payment information to each respective seller or retailer, for example. The website may interface with individual sellers or retailers through the conventional user interface users use when accessing those retailers or sellers, or through a special API. The individual sellers or retailers may then ship the items to the address stored by the website. The individual sellers, for example, may reference a database stored by the website to gain access to shipping information. Alternatively, the individual sellers or retailers may store customer shipping information on their own servers or websites, and the shopping website may access shipping information from the individual sellers. In such a manner, one consolidated shopping cart may be accessed by one or more users, the one shopping cart allowing access to more than one physically and/or organizationally separate seller. Each separate seller may have a different user interface or sales requirements, and the consolidated shopping cart may allow a user to avoid repeatedly entering purchase information. The shopping cart also allows administrative users (e.g., office managers, parents, etc.) to save on costs for their organization by being able to edit and track the shopping behavior of non-administrative users (e.g., ordinary employees, children, etc.). This could potentially obviate the need for companies/parents to provide payment account information or credit cards to employees/children).
Discussion of Additional Cited Art
	US PG PUB 20020194087 to Spiegel teaches “multiple electronic shopping carts for each user. Each electronic shopping cart has an indication of items currently within the electronic shopping cart and billing and shipment information. The system generates a display that identifies each of the electronic shopping carts and sends the generated display to a user computer system. The system then receives a selection of one of the identified electronic shopping carts from the user computer system and receives a selection of an item from the user computer system. In response to receiving the selection of the item, the system adds the item to the selected electronic shopping cart. The system then receives an indication to checkout the items in the selected electronic shopping cart from the user computer system. In response to receiving the indication to checkout, the system ships the items in the selected electronic shopping cart in accordance with the shipment information of the selected electronic shopping cart and bills for the items in the selected electronic shopping cart in accordance with the billing information for the selected electronic shopping cart. The system thus allows a user to select each of the electronic shopping carts for adding items to each electronic shopping cart” (abstract). Spiegel however, fails to teach the features of the claims as a whole.

	US Patent 6266649 to Linden teaches “A recommendations service recommends items to individual users based on a set of items that are known to be of interest to the user, such as a set of items previously purchased by the user. In the disclosed embodiments, the service is used to recommend products to users of a merchant's Web site. The service generates the recommendations using a previously-generated table which maps items to lists of "similar" items. The similarities reflected by the table are based on the collective interests of the community of users. For example, in one embodiment, the similarities are based on correlations between the purchases of items by users (e.g., items A and B are similar because a relatively large portion of the users that purchased item A also bought item B). The table also includes scores which indicate degrees of similarity between individual items. To generate personal recommendations, the service retrieves from the table the similar items lists corresponding to the items known to be of interest to the user. These similar items lists are appropriately combined into a single list, which is then sorted (based on combined similarity scores) and filtered to generate a list of recommended items. Also disclosed are various methods for using the current and/or past contents of a user's electronic shopping cart to generate recommendations. In one embodiment, the user can create multiple shopping carts, and can use the recommendation service to obtain recommendations that are specific to a designated shopping cart. In another embodiment, the recommendations are generated based on the current contents of a user's shopping cart, so that the recommendations tend to correspond to the current shopping task being performed by the user (abstract).  Linden, however, fails to teach the features of the claims as a whole.
	
US PG PUB 20160035005 to Kumar teaches “providing shared online shopping lists and/or carts among users are disclosed. The method includes receiving a primary virtual shopping cart containing related items generated by a first user. A database entry for the primary shopping cart is created and correlated with a shopping cart identifier in response to a user request. The database entry includes one or more keywords associated with the first user of the primary virtual shopping cart. A query is received from a second user, and a list of primary virtual shopping carts is provided to the second user based on relevancy to the query. In response to a request by the second user, the contents of a selected primary virtual shopping cart is duplicated in a secondary virtual shopping cart associated with the second user (abstract). Kumar however, fails to teach the features of the claims as a whole.
NPL
	SCOS teaches multiple cars overview, SCOC however, fails to teach the features of the claims as a whole. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625